In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00073-CR



         GRAYSON DAVID SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 29458




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Grayson David Smith has filed a motion to dismiss his appeal. The motion was signed by

both Smith and his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.




                                               Josh R. Morriss, III
                                               Chief Justice



Date Submitted:      October 5, 2015
Date Decided:        October 6, 2015

Do Not Publish




                                               2